                                                                                         FILED
                                                                                         CLERK
                                                                                10:45 am, Sep 04, 2019
 UNITED STATES DISTRICT COURT
                                                                                   U.S. DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
                                                                              EASTERN DISTRICT OF NEW YORK
 --------------------------------------------------------------X
                                                                                   LONG ISLAND OFFICE
 DAWN SUTTER,

                           Plaintiff,
                                                                    MEMORANDUM OF
                  -against-                                         DECISION & ORDER
                                                                    2:18-cv-00817 (ADS) (AKT)
 JOSEPH DIBELLO, CAPTAIN, in his official and
 personal capacities; JOHN POSILLIPO, CAPTAIN,
 in his official and personal capacities; FERN
 FISHER, in her official and personal capacities;
 JOHN DEMARCO, MAJOR, in his official and
 personal capacities; NEW YORK STATE UNIFIED
 COURT SYSTEM, OFFICE OF COURT
 ADMINISTRATION; JOHN BROWN,
 SERGEANT, in his official and personal capacities;
 MICHAEL DEMARCO, MAJOR, in his official
 and personal capacities; and KEITH BROWN, in
 his official and personal capacities,

                            Defendants.
 ---------------------------------------------------------------X


SPATT, District Judge:

        The Plaintiff brings this action for declaratory, injunctive and equitable relief,

compensatory, liquidated and punitive damages, litigation costs and attorneys’ fees for inter alia,

defamation, race discrimination and retaliation allegedly suffered by her during her employment

by the Defendants in violation of and pursuant to 42 U.S.C §1981, Title VII, New York State

Human Rights Law, New York Executive Law § 296, et seq. (“NYSHRL”), and New York City

Human Rights Law, New York City Administrative Code §§ 8-101, et seq. and 107 (“NYCHRL”).

        On March 29, 2019, the Court referred to United States Magistrate Judge A. Kathleen

Tomlinson motions to dismiss the Amended Complaint pursuant to Rules 12(b)(1) and 12(b)(6) of


                                                        1
the Federal Rules of Civil Procedure filed by (1) Defendants Joseph DiBello, John Posillipo,

Michael DeMarco and Keith Brown and (2) Defendant Fern Fisher.

       On August 12, 2019, Judge Tomlinson issued a Report and Recommendation (“R&R”)

recommending that:

       Defendants’ motions to dismiss Plaintiff’s Amended Complaint be GRANTED,
       and the Amended Complaint be DISMISSED. As to which claims should be
       dismissed with prejudice and which claims Plaintiff should be allowed to re-plead,
       the Court respectfully recommends as follows:

       (1) With respect to Defendants’ motions to dismiss pursuant to Rule 12(b)(1), the
       Court recommends that these motions be GRANTED such that all claims in the
       Amended Complaint raised against UCS and the Individual Defendants in their
       official capacities, except for Plaintiff’s Title VII claims, be dismissed, with
       prejudice.

       (2) With respect to Defendants’ motions to dismiss pursuant to Rule 12(b)(6), the
       Court recommends that:

              (a) with respect to Plaintiff’s first and fourth causes of action, as well as
              Plaintiff’s ADA claims contained in her ninth cause of action, Defendants’
              motions to dismiss be GRANTED, and these claims be dismissed, with
              prejudice;

              (b) with respect to Plaintiff’s claims (i) for race and sex discrimination,
              retaliation, and hostile work environment pursuant to Title VII as set forth
              in her ninth cause of action, (ii) her FMLA claims also contained in her
              ninth cause of action, (iii) her Section 1983 claims as set forth in her sixth
              cause of action, (iv) her Section 1981 claims as set forth in her fifth cause
              of action, (v) her NYSHRL claims as set forth in her second cause of action,
              (vi) her NYCHRL claims as set forth in her third cause of action, (vii) her
              claim for civil assault as set forth in her eighth cause of action, Defendants’
              motions to dismiss be GRANTED, and these claims be dismissed, without
              prejudice.

              (c) with respect to Plaintiff’s false imprisonment claims as set forth in the
              seventh cause of action, the motion to dismiss be GRANTED, with
              prejudice.

R&R at 55-56. Judge Tomlinson electronically served a copy of the R&R on all parties the same

day.

                                                2
        It has been more than fourteen days since the service of the R&R, and the parties have not

filed objections.

        As such, pursuant to 28 U.S.C. § 636(b) and Federal Rule of Civil Procedure 72, this Court

has reviewed the R&R for clear error, and finding none, now concurs in both its reasoning and its

result. See Coburn v. P.N. Fin., No. 13-CV-1006 (ADS) (SIL), 2015 WL 520346, at *1 (E.D.N.Y.

Feb. 9, 2015) (reviewing Report and Recommendation without objections for clear error).

        Accordingly, the R&R is adopted in its entirety. The Court grants the Defendants’ motions

to dismiss with leave to re-plead as recommended by the R&R. The Plaintiff is directed to file a

Second Amended Complaint consistent with the R&R no later than 30 days from the issuance of

this order.


 SO ORDERED.

 Dated: Central Islip, New York

         September 4, 2019

                                                     ___/s/ Arthur D. Spatt_______

                                                       ARTHUR D. SPATT

                                                    United States District Judge




                                                3
